Norton, J.
This suit was instituted in the circuit court of Lawrence county, to enforce the payment of certain coupons of a bond issued by the county court of said county for and in behalf of Pierce township, in said county, to the Memphis, Carthage & Northwestern Railway Com*247pany under the act of March 23rd, 1868. Acts 1868, p. 92. Upon the trial defendant obtained judgment, from which plaintiff has appealed. The judgment must be affirmed on the authority of the following cases: Webb v. Lafayette Co., 67 Mo. 353; State ex rel., etc., v. Brassfield, 67 Mo. 331; State ex rel. v. Sutterfield, 54 Mo. 392; State ex rel., etc., v. Winkelmeier, 30 Mo. 103; St. Joseph & Denver City R. R. Co. v. Buchanan Co. Ct., 39 Mo. 485; State ex rel. etc., v. Holladay, 72 Mo. 499.
All concur except Judge Hough, who dissents, and Judge Ray absent.